Citation Nr: 0621852	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for bipolar illness type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to March 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision issued by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which recharacterized 
the veteran's psychiatric disability from schizophrenia, 
unclassified to bipolar illness type II and assigned a 30 
percent rating.


FINDING OF FACT

The veteran's bipolar illness is manifested by anxiousness, 
irritability, mood swings, sleep disturbance, depression, and 
social isolation and his Global Assessment of Functioning 
(GAF) scores ranges from 40 to 45; it is not manifested by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place, or memory loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 70 percent evaluation for bipolar illness type 
II have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.1-4.10, 
4.132; 38 C.F.R. § 4.130; Diagnostic Code 9432 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

According to the veteran and a lay statement, since 
discharge, the veteran has been treated by private medical 
facilities.  The claims file reflects that the veteran 
provided information and signed release forms for the 
Wadsworth Clinic and the Cleveland Clinic.  The VA obtained 
treatment records from the Wadsworth Clinic for February 
through October 2000; but, in a September 2005 response, the 
Cleveland Clinic stated that no records were available as 
records are only retained for 5 years.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for a higher rating have been met.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating 
was granted on appeal.  In the present appeal, the veteran 
was not provided with notice of the type of evidence 
necessary to establish an effective date, if a higher 
disability rating was granted on appeal.  However, any defect 
in the notice required by Dingess/Hartman with respect to the 
effective date of the rating for his bipolar disorder will be 
addressed by the AOJ when effectuating this award.  Moreover, 
in a February 2004 letter, the RO satisfied the four elements 
delineated in Pelegrini, supra.  Under these circumstances, 
the Board concludes that VA has satisfied its duty to notify 
the veteran and that it is unnecessary to remand this case to 
the AOJ, this is particularly so here where the Board is 
taking action favorable to the veteran by granting a 70 
percent rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  There can be no possibility of any prejudice to the 
claimant under the holding in Dingess/Hartman.  Neither the 
veteran nor his representative has alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Increased Rating

The veteran contends that his bipolar illness type II is more 
severe than currently evaluated.  In November 2003, the 
veteran filed a claim for an increased rating for his mental 
disability service connected by a March 1973 rating decision, 
which assigned an initial noncompensable rating (0 percent) 
for schizophrenia, unclassified.  This rating remained 
unchanged until an April 2004 rating decision.  In April 
2004, the RO recharacterized the veteran's disorder as 
bipolar illness type II and assigned a 30 percent, effective 
November 11, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Each disability must be viewed in 
relation to its medical history with emphasis upon the 
limitation of activity imposed by the disabling condition 
from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Further, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Bipolar illness type II is rated under the "General Rating 
Formula for Mental Disorders," Diagnostic Code 9432.  
38 C.F.R. § 4.130 (2005).  These criteria contemplate that a 
50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

As mentioned above, the veteran filed for an increased rating 
for his mental disorder in 2003.  Treatment records from the 
Wadsworth Clinic for February through October 2000 show that 
the veteran had trouble coping with work stress and that he 
had a history of excessive drinking in the early 1990s, but 
only drank occasionally at the time of treatment.  The VA 
examiner in March 2004 diagnosed the veteran with bipolar 
type II.  The examination report reflects that the veteran 
experienced panic attacks and periods of depression with 
decreased energy, hypersomnia, and social isolation that 
lasted for months.  In contrast, for shorter periods of time, 
the veteran experienced mild hypomania.  He lives alone and 
has very few friends and no current relationships.  On mental 
status examination, the veteran was alert and oriented to 
person, place, and time and was appropriately dressed.  The 
veteran's speech was coherent and goal-directed.  Although 
the veteran's eye contact was initially fair and he found it 
difficult to talk about his symptoms, he became more 
comfortable with time.  His attention, reasoning, and 
judgment were within normal limits.  The veteran described 
his mood as depressed with decreased energy, hypersomnia, and 
social isolation.  Affect was somewhat constricted.  There 
was no evidence of hallucinations or delusions.  His 
concentration was reported as somewhat impaired secondary to 
depressed mood and decreased energy.  The veteran's insight 
was good.  There was no overt evidence of any defects in 
memory or evidence of suicidal or homicidal ideation.  Also, 
he slept 12 to 16 hours a day, had gained over 60 pounds in 
two years, and had restricted his activities to working and 
staying in bed.  Further, the veteran has had an inconsistent 
employment history with periods of excellent performance 
resulting in promotions and periods of depression resulting 
in demotions.  At the time of the VA examination, the veteran 
worked as a postmaster general, but faced possible demotion 
due to his inability to cope with his depression by isolating 
himself as much as possible.  Accordingly, the VA examiner 
found that the veteran's service-connected mental disorder 
affected his relationships and employment and assigned him a 
Global Assessment of Function (GAF) of 45.

VA treatment records reflect that the veteran was treated for 
his bipolar disorder aggravated by work related stress at the 
Memphis VA Medical Center (VAMC).  In June 2004, the veteran 
complained of nervousness and depression with a GAF of 45.  
In October 2004, the veteran reported that he had entered a 
hypomanic phase and felt great, only a month later, the 
veteran went into a downward spiral with a GAF of 45 for 
November and January 2004.  In February 2005, the veteran 
experienced an increase in panic attacks, including rapid 
increase in anxiety, heart pounding, sweating, and dyspnea.  
The panic attacks occurred more frequently while he was under 
job stress and interfered with the veteran's work, causing 
him to either isolate himself or leave work early.  
Sometimes, the panic attacks interfered with his sleep.  In 
March and April 2005, the veteran reported more frequent 
panic attacks with a GAF of 40.  Months later, in June, 
August, and September 2005, the treatment records reflect 
that the veteran's condition worsened due to pressures at 
work and that he was advised to be off work for 2 months.  
The veteran had a GAF of 40.  

Resolving the doubt in the veteran's favor, a review of the 
evidence reveals that overall, the degree of social and 
occupational impairment caused by the veteran's bipolar type 
II symptoms approximates the criteria for a 70 percent 
rating.  The March 2004 VA examiner gave a GAF score of 45 
and the VA treatment records from March 2004 to September 
2005 showed GAF scores ranging between 40 and 45.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Further, the overall evidence reflects that the veteran has 
suffered from increased deficiencies in most areas, such as 
work, personal relationships, and mood, due to symptoms 
including near-continuous depression and panic, hypersomnia 
and hypomania, anxiousness, and social isolation affecting 
the ability to function appropriately and effectively, as 
well as difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and inability to 
establish and maintain effective relationships.  These 
symptoms approximate a 70 percent rating for bipolar type II 
under 38 C.F.R. § 4.130, Diagnostic Code 9432.

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, memory loss for name of close relatives, own 
occupation, or own name.  VA records and the March 2004 VA 
examination primarily show that the veteran was alert and 
oriented, with organized or cogent thought process.  He did 
not display grossly inappropriate behavior.  The medical 
evidence of record also indicates that he has adequate memory 
and there is no indication that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Therefore, the Board concludes that the 
veteran's bipolar type II disorder does not meet the criteria 
for a 100 percent schedular evaluation.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9432.  

There is no evidence of record that the veteran's service-
connected bipolar disorder causes marked interference with 
employment, or necessitate frequent periods of 
hospitalization, not already considered in granting a 70 
percent rating as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).




ORDER

An increased rating of 70 percent for bipolar illness type II 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


